DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed April 7, 2022 is acknowledged.  Claims 3-13, 15, 17-29, 33, 36-37, and 47 are pending in the application.  Claims 1, 2, 14, 16, 30-32, 34-35, and 38-46 have been cancelled.  Claims 29, 33, and 36-37 have been withdrawn from consideration.

Claim Objections
Claims 3 and 18 are objected to because of the following informalities: 
Claim 3 (P2, 9, and 10) includes markings.  However, the status identifier for the claim is “Previously Presented”. 
Claim 18 has the same issue as claim 3.  Claim 18 (P25, top) includes markings.  However, the status identifier for the claim is “Previously Presented”. 
Applicant is reminded that amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).  All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn— currently amended.” See MPEP 714.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3, 18, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Affolter et al. EP 1344459 (hereinafter “Affolter”).
With respect to claims 3 and 47, Affolter teaches a seasoning composition used in pet foods (Abstract; and paragraphs [0016]-[0017]).
Regarding the limitation of a nucleotide derivative as recited in claim 3, Affolter teaches the composition includes at least one nucleotide flavor enhancer such as dexoxy (deoxy) derivatives of adenosine-5'-monophosphate (5'-AMP), guanosine-5'-monophosphate (5'-GMP), inosine-5'-monophosphate (5'-IMP), and uridine-5'-monophosphate (5'-UMP) (paragraphs [0011] and [0013]).
Regarding the limitation of an amino acid as recited in claim 3, Affolter teaches the composition includes at least one acid, such as aspartic acid or glutamic acid, and may be combined with monosodium glutamate (MSG) (Abstract; and paragraphs [0009], [0011], [0019], and [0022]).
Regarding the limitation of wherein the nucleotide derivative binds to one or more amino acids of a feline umami receptor comprising the amino acid sequence set forth in SEQ ID NO: 2 or SEQ ID NO: 4, to thereby impart an umami flavor as recited in claim 3 and wherein the one or more amino acids of the feline umami receptor are selected from the group consisting of Thr449, Serl72, Glul7O, G1u301, His7l, His47, Arg277, His3O8, Asn69, Asn3O2, Ser3O6, Ser3 84, Asp3O2, A1a380, Met383, Ser385, 11e309, SerIO7, Asp49, and combinations thereof as recited in claim 47, it is noted that the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system (or apparatus or product) regardless of whether the condition is met and the function is actually performed.  See MPE P 2111.04.  As shown above, Affolter teaches the structure of the claimed pet food flavor, which comprises a nucleotide derivative and an amino acid (Abstract; and paragraphs [0009], [0011], [0013], [0016], [0017], and [0019]).  Additionally, Affolter teaches 5’-nucleotide derivatives in combination with monosodium glutamate (MSG, amino acid) or organic acid (aspartic acid or glutamic acid, amino acids) exhibit a strong mutual synergism thus increasing the umami taste sensation (paragraphs [0001], [0009], [0011], [0013], and [0016]-[0020]). Applicant is reminded that it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. in re Best, 195 USPQ 430, 433 (CCPA 1977), in re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily posses the characteristics of the claimed products. in re Best, 195 USPQ 430, 433 (CCPA 1977).
With respect to claim 18, Affolter teaches the composition includes at least one nucleotide flavor enhancer such as adenosine-5'-monophosphate (5'-AMP), guanosine-5'-monophosphate (5'-GMP), inosine-5'-monophosphate (5'-IMP), xanthosine-5'-monophosphate (57-XMP), uridine-5'-monophosphate (5'-UMP), and cytidine-5'-monophosphate (5'-CMP) (paragraphs [0011] and [0013]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 15, 17-28, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Dunkel et al. EP 2119372 (hereinafter “Dunkel”) in view of Affolter et al. EP 1344459 (hereinafter “Affolter”).
Regarding claims 3, 15, 17-28, and 47, Dunkel discloses a flavor composition comprising one or more compounds comprising amino acids (claim 17) and their salts and solvates, such as glycine (claims 21, 24, and 26-28) , L-alanine (claims 15, 20, 23, and 26-28), L-valine, L-leucine, L-isoleucine, L -Glutamic acid (claim 28), pyroglutamic acid, L-glutamine, L-aspartic acid, L-asparagine, L-serine, L-homoserine, L-threonine (claim 27), L-phenylalanine (claims 26-28), L-tyrosine (claims 26-28), L-tryptophan (claims 26-28), L-histidine (claims 22 and 25-28), L-lysine, L Arginine, L-methionine, L-proline (claim 26), L-hydroxyproline, L-cysteine, L-cystine, L-homocysteine, L-citrulline, L-ornithine, α-L-aminoadipic acid, γ-aminobutyric acid and / or taurine (claims 3 and 17), and one or more nucleoside and/or nucleotides, such as adenine, adenosine, cytosine, cytidine, guanine, guanosine, uracil, uridine, thymine, thymidine, inosine, xanthine, xanthosine, hypoxanthine, 3'-IMP (claims 18, 19, and 23-25), 5'-IMP (claims 18, 19, and 23-25), 3’-AMP (claim 18), 5'-AMP (claim 18), 3'-GMP (claims 18-22), 5'-GMP (claims 18-22), 3'-UMP (claim 18), 5'-UMP (claim 18), 3'-CMP (claim 18), 5'-CMP (claim 18), 3'-XMP (claim 18), 5'-XMP (claim 18), 3 ', 5'-cAMP, 3', 5'-cIMP, 3 ', 5'-cUMP, 3', 5'-cCMP, 3 ', 5'-cGMP, ADP (claim 18), ATP (claim 18), UDP (claim 18), UTP (claim 18), GDP (claim 18), GTP (claim 18) , CDP (claim 18), CTP (claim 18), 3'-dIMP, 5'-dIMP, 3'-dAMP, 5'-sAMP (claim 3), 3'-sGMP, 5'-sGMP (claim 3), 3'-sTMP, 5'-dTMP, 3'-dCMP, 5'-dCMP, 3 ', 5'-cdAMP, 3', 5'-cdTMP, 3 ', 5'-cdCMP, 3', 5'-cdGMP, 3'-dXMP, 5'-dXMP, dADP, dATP , dUDP, dTTP, dGDP, dGTP, dCDP, and/or dCTP (Abstract; and paragraphs [0017], [0026], [0027], [0032], [0033], and [0041]).
However, Dunkel does not expressly disclose the flavor comprises at least one of the claimed nucleotide derivatives.
Affolter teaches a seasoning composition that includes at least one nucleotide flavor enhancer such as dexoxy (deoxy) derivatives of adenosine-5'-monophosphate (5'-AMP), guanosine-5'-monophosphate (5'-GMP), inosine-5'-monophosphate (5'-IMP), and uridine-5'-monophosphate (5'-UMP) (Abstract and paragraphs [0011] and [0013]).
It would have been obvious to select the nucleotide flavor enhancer of Affolter in the flavor of Dunkel based upon its suitability for its intended use with the expectation of successfully preparing an organoleptically desirable flavor composition.  One of ordinary skill in the art would have been motivated to do so because Dunkel and Affolter similarly teach flavors containing nucleotides and amino acids, Affolter teaches the nucleotide flavor enhancer imparts umami taste (Abstract; and paragraphs [0001], [0011], [0013], [0016], and [0018]), Dunkel teaches and one or more additives may be included in the preparation as well as the flavor composition is excellent for nutrition and/or pleasure preparations (paragraphs [0018], [0026], and [0039]), and the simple selection of flavoring compounds are a matter of choice and contingent upon the desired flavor of the final product.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Regarding the limitation of wherein the nucleotide derivative binds to one or more amino acids of a feline umami receptor comprising the amino acid sequence set forth in SEQ ID NO: 2 or SEQ ID NO: 4, to thereby impart an umami flavor as recited in claim 3 and wherein the one or more amino acids of the feline umami receptor are selected from the group consisting of Thr449, Serl72, Glul7O, G1u301, His7l, His47, Arg277, His3O8, Asn69, Asn3O2, Ser3O6, Ser3 84, Asp3O2, A1a380, Met383, Ser385, 11e309, SerIO7, Asp49, and combinations thereof as recited in claim 47, it is noted that the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system (or apparatus or product) regardless of whether the condition is met and the function is actually performed.  See MPE P 2111.04.  As shown above, Dunkel in view of Affolter teaches the structure of the claimed pet food flavor, which comprises a nucleotide derivative and an amino acid (Dunkel: Abstract; and paragraphs [0017], [0026], [0027], [0032], [0033], and [0041] and Affolter: Abstract and paragraphs [0011] and [0013).  Additionally, Dunkel teaches the flavor composition produces high intensities for the umami receptors (paragraph [0026]).  Further, Affolter teaches 5’-nucleotide derivatives in combination with monosodium glutamate (MSG, amino acid) or organic acid (aspartic acid or glutamic acid, amino acids) exhibit a strong mutual synergism thus increasing the umami taste sensation (paragraphs [0001], [0009], [0011], [0013], and [0016]-[0020]).  Applicant is reminded that it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. in re Best, 195 USPQ 430, 433 (CCPA 1977), in re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily posses the characteristics of the claimed products. in re Best, 195 USPQ 430, 433 (CCPA 1977).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dunkel et al. EP 2119372 (hereinafter “Dunkel”) in view of Affolter et al. EP 1344459 (hereinafter “Affolter”) as applied to claim 3 above, and in further view of Aissaoui et al. US 20110224210 (hereinafter “Aissaoui”).
Regarding claim 4, modified Dunkel does not expressly disclose the flavor composition further comprises 
    PNG
    media_image1.png
    167
    169
    media_image1.png
    Greyscale
.
Aissaoui discloses a medicament comprising 
    PNG
    media_image1.png
    167
    169
    media_image1.png
    Greyscale
 (paragraphs [0226]-[0228], [0344], and P33, Table – (S)-2-Benzylamino-3-phenylpropionic acid methyl ester).
Based upon the fact that Aissaoui and Dunkel similarly teach compositions comprising propionic acid and their stereoisomers (Dunkel-paragraph [0031]), Aissaoui discloses enteral administration of the medicament (paragraph [0226]), Dunkel discloses a preparation that may comprise additional additives and serves for nutrition (paragraph [0018], [0022], [0026], [0060], and [0064]), and the simple selection of the particular additives is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select (S)-2-Benzylamino-3-phenylpropionic acid methyl ester in the preparation of modified Dunkel based in its suitability for its intended purpose with the expectation of successfully preparation a nutritional composition comprising flavor.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dunkel et al. EP 2119372 (hereinafter “Dunkel”) in view of Affolter et al. EP 1344459 (hereinafter “Affolter”) as applied to claim 3 above, and in further view of Erlanger et al., “Improved Synthesis of Amino Acid Benzyl Esters” (hereinafter “Erlanger”) and Weiner et al. US 20110027346 (hereinafter “Weiner”).
With respect to claim 5, modified Dunkel does not expressly disclose the composition further comprises a compound listed in claim 5.
Erlanger discloses the preparation of L-phenylalanine benzyl ester 
    PNG
    media_image2.png
    176
    464
    media_image2.png
    Greyscale
and L-tyrosine benzyl ester 
    PNG
    media_image3.png
    93
    210
    media_image3.png
    Greyscale
 (P5781-P5782).
Weiner teaches the manufacture of derivatives of L-phenylalanine and L-tyrosine 
    PNG
    media_image4.png
    100
    163
    media_image4.png
    Greyscale
 (X = H or OH) for industrial, medical, and agricultural use (such as human food and domestic animal feed processing, nutritional and pharmaceutical applications, e.g., for food and feed supplements, colorants, nutraceuticals, cosmetic, and pharmaceutical needs) (Abstract; Fig. 5; and paragraphs [0002]-[0004], [0007], [0009]-[0013], [0074], [0081]-[0083], [0109]-[0111], [0460], [0465], [0471], [0571]-[0581], [0586]-[0588], and [0601]-[0620]; P207, claim 150).
Given that Dunkel discloses the preparation may comprise additional additives and serves for nutrition (paragraphs [0018], [0022], [0026], [0060], and [0064]), Weiner teaches the L-phenylalanine and L-tyrosine derivatives may be prepared for industrial, medical, and agricultural use (such as human food and domestic animal feed processing, nutritional and pharmaceutical applications, e.g., for food and feed supplements, colorants, nutraceuticals, cosmetic, and pharmaceutical needs), improve the quality of the food or feed, e.g., improve palatability, and including other ingredients, such as flavoring agents (paragraphs [0571]-[0581] and [0601]-[0620]), and the desired flavor and nutritional profile obtained is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Erlanger and Weiner, to select derivatives of L-phenylalanine and L-tyrosine in the preparation of modified Dunkel based in its suitability for its intended purpose with the expectation of successfully preparing a functional product of desirable organoleptic and nutritional qualities.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dunkel et al. EP 2119372 (hereinafter “Dunkel”) in view of Affolter et al. EP 1344459 (hereinafter “Affolter”) as applied to claim 3 above, and in further view of Zemolka et al. US 20100009986 (hereinafter “Zemolka”).
Regarding claim 6, modified Dunkel does not expressly disclose the flavor composition further comprises N-[2-(1H-Indol-3-yl)-ethyl]-nicotinamide.
Zemolka discloses medicaments comprising N-[2-(1H-Indol-3-yl)-ethyl]-nicotinamide (Abstract; and paragraph [0695]).
Based upon the fact that Zemolka and Dunkel similarly teach compositions comprising indole containing compounds (Dunkel-paragraph [0037]), Zemolka discloses oral administration of the medicament (paragraphs [0383] and [0695]), Dunkel discloses a preparation that may comprise additional additives and serves for nutrition (paragraph [0018], [0022], [0026], [0060], and [0064]), and the simple selection of the particular additives is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select N-[2-(1H-Indol-3-yl)-ethyl]-nicotinamide in the preparation of modified Dunkel based in its suitability for its intended purpose with the expectation of successfully preparation a nutritional composition comprising flavor.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dunkel et al. EP 2119372 (hereinafter “Dunkel”) in view of Affolter et al. EP 1344459 (hereinafter “Affolter”) as applied to claim 3 above, and in further view of Shcherbakova et al. US 20060052345 (hereinafter “Shcherbakova”).
Regarding claim 7, modified Dunkel does not expressly disclose the flavor composition further comprises 2-Amino-N-phenethyl-benzamide.
Shcherbakova discloses pharmaceutical compositions comprising 2-Amino-N-phenethyl-benzamide (Abstract; and paragraphs [0275]-[0276]). 
    PNG
    media_image5.png
    130
    233
    media_image5.png
    Greyscale

Based upon the fact that Shcherbakova discloses oral administration of the pharmaceutical and the formulation may be incorporated into foodstuff along with a flavoring (paragraphs [0316] and [0332]), Dunkel discloses a preparation that may comprise additional additives and serves for nutrition (paragraph [0018], [0022], [0026], [0060], and [0064]), and the simple selection of the particular additives is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select 2-Amino-N-phenethyl-benzamide in the preparation of modified Dunkel based in its suitability for its intended purpose with the expectation of successfully preparation a nutritional composition comprising flavor.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dunkel et al. EP 2119372 (hereinafter “Dunkel”) in view Affolter et al. EP 1344459 (hereinafter “Affolter”) as applied to claim 3 above, and in further view of Tachdjian et al. US 20050084506 (hereinafter “Tachdjian”).
Regarding claims 8 and 13, modified Dunkel does not expressly disclose the flavor composition further comprises the claimed compositions.
Tachdjian discloses non-peptide compounds and amide derivatives, such as oxalamides, ureas, and acrylamides including 4-methoxy-3-methyl-N-(1-phenylethyl) benzamide 
    PNG
    media_image6.png
    86
    151
    media_image6.png
    Greyscale
, N-(heptan-4-yl)benzo[d][1,3]dioxole-5-carboxamide 
    PNG
    media_image7.png
    81
    158
    media_image7.png
    Greyscale
, (R)-methyl 2-(benzo[d][1,3]dioxole-6-carboxamido)-3-methylbutanoate 
    PNG
    media_image8.png
    103
    233
    media_image8.png
    Greyscale
, N-(2,3-dimethylcyclohexyl)benzo[d][1,3]dioxole-5-carboxamide 
    PNG
    media_image9.png
    98
    231
    media_image9.png
    Greyscale
are useful flavor or taste modifies for food, beverages, and other comestible or orally administered medicinal products or compositions.   (Abstract; and paragraphs [0005], [0061], [0098], [0134], [0138], [0139], [0148], [0230], [0231], [0242], [0248], [0373]-[0375], [0384]-[0386], [0406]-[0408], [0589]-[0591], and [0743]-[0745]).
Based upon the fact that Tachdjian and Dunkel similarly teach flavor compositions for foodstuff, Dunkel discloses the composition may be useful as flavor or taste modifiers/taste enhancers (Abstract), Dunkel discloses other flavors and taste modulators may be incorporated (paragraphs [0035], [0037], and [0064]), and the simple selection of particular flavor/taste modifier combination is a matter of choice and does not provide a patentable feature over the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select non-peptide compounds and amide derivatives, such as oxalamides, ureas, and acrylamides, based upon its suitability for its intended purpose in the composition of modified Dunkel with the expectation of successfully preparing a desirable flavoring composition. As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dunkel et al. EP 2119372 (hereinafter “Dunkel”) in view of Affolter et al. EP 1344459 (hereinafter “Affolter”) as applied to claim 3 above, and in further view of Rajabi et al. “Structure-activity relationship of 2,4,5-trioxoimidazolidines as inhibitors of thymidine phosphorylase” (hereinafter “Rajabi”).
Regarding claims 9 and 10, modified Dunkel does not expressly disclose the flavor composition further comprises 2,4,5-trioxoimidazolidines.
Rajabi discloses pharmaceutical compositions comprising 2,4,5-trioxoimidazolidines (Abstract; and P1165-1171).

    PNG
    media_image10.png
    87
    247
    media_image10.png
    Greyscale

Based upon the fact that Rajabi discloses pharmaceutical applications of 2,4,5-trioxoimidazolidines (Abstract and Introduction, P1165), Dunkel discloses a preparation that may comprise additional additives and serves for nutrition (paragraph [0018], [0022], [0026], [0060], and [0064]), and the simple selection of the particular additives is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select 2,4,5-trioxoimidazolidines in the preparation of modified Dunkel based in its suitability for its intended purpose with the expectation of successfully preparation a nutritional composition comprising flavor.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dunkel et al. EP 2119372 (hereinafter “Dunkel”) in view of Affolter et al. EP 1344459 (hereinafter “Affolter”) as applied to claim 3 above, and in further view of Kirsch et al. WO 2010129665 (hereinafter “Kirsch”).
Regarding claim 11, modified Dunkel does not expressly disclose the flavor composition further comprises 
    PNG
    media_image11.png
    185
    382
    media_image11.png
    Greyscale

Kirsch discloses pharmaceutical compositions comprising pyrimidine-2,4,6-triones, such as 
    PNG
    media_image11.png
    185
    382
    media_image11.png
    Greyscale
 (Abstract; and paragraphs [00130] and [00186]). 
Based upon the fact that Kirsch discloses oral administration of the pharmaceutical and the formulation may be combined with foodstuff and flavoring (paragraphs [0037], [00237], [00239], and [00248]-[00252]), Dunkel discloses a preparation that may comprise additional additives and serves for nutrition (paragraph [0018], [0022], [0026], [0060], and [0064]), and the simple selection of the particular additives is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pyrimidine-2,4,6-triones in the preparation of modified Dunkel based in its suitability for its intended purpose with the expectation of successfully preparation a nutritional composition comprising flavor.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dunkel et al. EP 2119372 (hereinafter “Dunkel”) in view of Affolter et al. EP 1344459 (hereinafter “Affolter”) as applied to claim 3 above, and in further view of Robison et al. US 3759933 (hereinafter “Robinson”).
Regarding claim 12, modified Dunkel does not expressly disclose the flavor composition further comprises 1,3-dihydro-1-(2-oxo-2-phenylethyl)-3-(phenylmethyl)- 2H-Imidazo[4,5-c]pyridin-2-one.
Robison discloses pharmaceutical compositions comprising 3-H-imidazo(4,5-C) pyridines 
    PNG
    media_image12.png
    83
    106
    media_image12.png
    Greyscale
 (Abstract; and C1, L1-C2, L68).
Based upon the fact that Robison and Dunkel similarly teach compositions comprising pyridine containing compounds (Dunkel-paragraph [0037]), Robison discloses oral administration of the pharmaceutical and the formulation may be combined with foodstuff and flavors (C2, L4-33; and C4, L64-C5, L25), Dunkel discloses a preparation that may comprise additional additives and serves for nutrition (paragraph [0018], [0022], [0026], [0060], and [0064]), and the simple selection of the particular additives is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select 3-H-imidazol(4,5-c) pyridines in the preparation of modified Dunkel based in its suitability for its intended purpose with the expectation of successfully preparation a nutritional composition comprising flavor.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 52 of copending Application No. 15534440 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the present application and claim 52 of copending application no. 15534440 relate to similar combinations of nucleotide derivatives, compounds (Tm-2), and amino acid(s) in pet food flavor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed April 7, 2022 have been fully considered.
Due to the claim amendments, the 35 USC 102 rejection of Boudreau and the 35 USC 103 rejection of Dunkel in view of Boudreau have been withdrawn.  Upon further consideration, a new ground of rejection has been made.  As disclosed above, Affolter as well as Dunkel in view of Affolter teach flavor compositions that are similar to that as presently claimed.  Applicant’s arguments with respect to Boudreau have been considered but are moot as the reference is not being used in the current rejection.
Applicant’s arguments with respect to the prior art have been fully considered but they are unpersuasive.
Applicant argues Aissaoui, Erlanger, Weiner, Zemolka, Shcherbakova, Tachdjian, Rajabi, Kirsch, and Robinson do not cure the deficiencies of Dunkel, and a person of ordinary skill in the art would not be motivated to combine the references with Dunkel (P32-P43).
Examine disagrees.  As previously disclosed, Dunkel in view of Affolter is relied upon for the teachings of independent claim 3.  While modified Dunkel does not expressly disclose the composition further comprises the compositions of claims 4-13, Aissaoui, Erlanger, Weiner, Zemolka, Shcherbakova, Tachdjian, Rajabi, Kirsch, and Robin are relied upon for these teachings as disclosed above.  The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine is found within the references themselves as well as the knowledge generally available to one of ordinary skill in the art.  
As previously disclosed, given that Aissaoui and Dunkel similarly teach compositions comprising propionic acid and their stereoisomers (Dunkel-paragraph [0031]), Aissaoui discloses enteral administration of the medicament (paragraph [0226]), Dunkel discloses a preparation that may comprise additional additives and serves for nutrition (paragraph [0018], [0022], [0026], [0060], and [0064]), and the simple selection of the particular additives is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select (S)-2-Benzylamino-3-phenylpropionic acid methyl ester in the preparation of modified Dunkel based in its suitability for its intended purpose with the expectation of successfully preparation a nutritional composition comprising flavor.  Additionally, given that Dunkel discloses the preparation may comprise additional additives and serves for nutrition (paragraphs [0018], [0022], [0026], [0060], and [0064]), Weiner teaches the L-phenylalanine and L-tyrosine derivatives may be prepared for industrial, medical, and agricultural use (such as human food and domestic animal feed processing, nutritional and pharmaceutical applications, e.g., for food and feed supplements, colorants, nutraceuticals, cosmetic, and pharmaceutical needs), improve the quality of the food or feed, e.g., improve palatability, and including other ingredients, such as flavoring agents (paragraphs [0571]-[0581] and [0601]-[0620]), and the desired flavor and nutritional profile obtained is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Erlanger and Weiner, to select derivatives of L-phenylalanine and L-tyrosine in the preparation of modified Dunkel based in its suitability for its intended purpose with the expectation of successfully preparing a functional product of desirable organoleptic and nutritional qualities.  
Also, given that Zemolka and Dunkel similarly teach compositions comprising indole containing compounds (Dunkel-paragraph [0037]), Zemolka discloses oral administration of the medicament (paragraphs [0383] and [0695]), Dunkel discloses a preparation that may comprise additional additives and serves for nutrition (paragraph [0018], [0022], [0026], [0060], and [0064]), and the simple selection of the particular additives is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select N-[2-(1H-Indol-3-yl)-ethyl]-nicotinamide in the preparation of modified Dunkel based in its suitability for its intended purpose with the expectation of successfully preparation a nutritional composition comprising flavor.  Further, given that Shcherbakova discloses oral administration of the pharmaceutical and the formulation may be incorporated into foodstuff along with a flavoring (paragraphs [0316] and [0332]), Dunkel discloses a preparation that may comprise additional additives and serves for nutrition (paragraph [0018], [0022], [0026], [0060], and [0064]), and the simple selection of the particular additives is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select 2-Amino-N-phenethyl-benzamide in the preparation of modified Dunkel based in its suitability for its intended purpose with the expectation of successfully preparation a nutritional composition comprising flavor.
Given that Tachdjian and Dunkel similarly teach flavor compositions for foodstuff, Dunkel discloses the composition may be useful as flavor or taste modifiers/taste enhancers (Abstract), Dunkel discloses other flavors and taste modulators may be incorporated (paragraphs [0035], [0037], and [0064]), and the simple selection of particular flavor/taste modifier combination is a matter of choice and does not provide a patentable feature over the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select non-peptide compounds and amide derivatives, such as oxalamides, ureas, and acrylamides, based upon its suitability for its intended purpose in the composition of modified Dunkel with the expectation of successfully preparing a desirable flavoring composition.  Additionally, given that Rajabi discloses pharmaceutical applications of 2,4,5-trioxoimidazolidines (Abstract and Introduction, P1165), Dunkel discloses a preparation that may comprise additional additives and serves for nutrition (paragraph [0018], [0022], [0026], [0060], and [0064]), and the simple selection of the particular additives is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select 2,4,5-trioxoimidazolidines in the preparation of modified Dunkel based in its suitability for its intended purpose with the expectation of successfully preparation a nutritional composition comprising flavor.  Also, given that Kirsch discloses oral administration of the pharmaceutical and the formulation may be combined with foodstuff and flavoring (paragraphs [0037], [00237], [00239], and [00248]-[00252]), Dunkel discloses a preparation that may comprise additional additives and serves for nutrition (paragraph [0018], [0022], [0026], [0060], and [0064]), and the simple selection of the particular additives is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pyrimidine-2,4,6-triones in the preparation of Dunkel based in its suitability for its intended purpose with the expectation of successfully preparation a nutritional composition comprising flavor. Further, given that Robison and Dunkel similarly teach compositions comprising pyridine containing compounds (Dunkel-paragraph [0037]), Robison discloses oral administration of the pharmaceutical and the formulation may be combined with foodstuff and flavors (C2, L4-33; and C4, L64-C5, L25), Dunkel discloses a preparation that may comprise additional additives and serves for nutrition (paragraph [0018], [0022], [0026], [0060], and [0064]), and the simple selection of the particular additives is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select 3-H-imidazol(4,5-c) pyridines in the preparation of modified Dunkel based in its suitability for its intended purpose with the expectation of successfully preparation a nutritional composition comprising flavor.  
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Additionally, Applicant is reminded that as stated in MPEP 2145 III., “[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.” In re Keller, 642 F.2d 413, 425 (CCPA 1981). See also In re Sneed 710 F.2d 1544, 1550 (Fed. Cir. 1983) (“[I]I is not necessarily that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 968 (CCPA 1973) (“Combining the teachings of references does not involve the ability to combine their specific structures.”).
Applicant submits that Aissou is non-analogous to the present claims, as Aissou is directed to medicinal compositions. Applicant recognizes Examiner's assertion that "Dunkel discloses a preparation that may comprise additional additives and serves for nutrition", however, the assertion that an addition of this particular anti-malaria drug would be added “for nutrition” lacks any basis.  Such conclusions clearly indicate that the Examiner has not considered whether Aissou is reasonably pertinent to one or more of the particular problems to which the present claims relate.  Since Aissou is directed to medicinal compositions, unsurprisingly, nowhere in the specification of Aissou is there any disclosure or discussion about any flavor properties of (S)-2- benzylamino-3-phenylproprionic acid methyl ester, nor would a skilled person in the art expect a document discussing pharmaceutical compounds to have any. Therefore, there is no basis to assert that a person of ordinary skill in the art looking to prepare a pet food flavor composition would look to Aissou for compounds to include therein, and accordingly, Aissou, alone or in combination of Dunkel does not render claim 4 obvious.  Applicant submits that the Applicant's specification is the only document of record that provides that of (S)-2-benzylamino-3-phenylproprionic acid methyl ester could be used in a flavor composition. Any conclusion of obviousness, however, cannot derive from Applicant's specification because "using an applicant's disclosure as a blueprint to reconstruct the claimed invention from isolated pieces of the prior art contravenes the statutory mandate of §103 which requires judging obviousness at the point in time when the invention was made (P32-P33).
In response to applicant's argument that Aissou is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the reference is in the field of applicant’s endeavor since it teaches enteral administration of the composition that is identical to the claimed composition (paragraph [0226]) and is relevant to the claimed food flavor composition.  Additionally, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Further, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues Erlanger does not provide a suggestion that any of these compounds could be used in flavor compositions, let alone ones that impart umami flavor. Weiner does not disclose a composition for animal food or feed comprising derivatives of L-phenylalanine and L-tyrosine to add flavor. It is important to note that these compounds are completely distinct from any of the compounds recited in claim 5, i. e., polypeptides having ammonia lyase activity are not the same as derivatives of phenylalanine recited in claim 5. Only polypeptides and no other compounds are ever contemplated by Weiner for use in food compositions.  Nowhere in Weiner is there any disclosure that any derivatives of phenylalanine are or could be included in any compositions, let alone pet food flavor compositions, as required by claim 5 (P34).
Examiner disagrees.  While Weiner discloses the direct application of the enzymes having ammonia lyase activity (phenylalanine ammonia lyase, tyrosine ammonia lyase and/or histidine ammonia lyase activity), Weiner is not limited to this embodiment since the reference also discloses the enzymes may be used to manufacture phenylalanine and tyrosine derivatives for industrial, medicinal, and agricultural use ([0002]-[0004], [0007], [0009]-[0013], and [0601]-[0620]). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. /n re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Weiner does not expressly disclose using the phenylalanine and tyrosine derivatives in food or pharmaceutical compositions, however, one of ordinary skill in the art, taking Weiner in its entirety into consideration, would reasonably understand that the industrial, medical, and agricultural use of the phenylalanine and tyrosine derivatives include human food and domestic animal feed processing, nutritional and pharmaceutical applications, e.g., for food and feed supplements, colorants, nutraceuticals, cosmetic, and pharmaceutical needs (paragraphs [0601]-[0620]). Additionally, Weiner suggests improving the quality of the food or feed, e.g., improving palatability, as well as including other ingredients, such as flavoring agents (paragraphs [0571]-[0581] and [0601]-[0620]), and it is well understood that palatability refers to being acceptable in taste or savory and the umami taste sensation is produced by amino acids and has a rich, savory flavor. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Although Weiner does not disclose the derivatives of L- phenylalanine and L-tyrosine are benzyl esters, Erlanger is relied upon for these teachings. Given that Erlanger is used as teaching reference, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). 
Applicant argues Zemolka does not disclose medicaments comprising N-[2-(1H-Indol-3-yl)-ethyl]-nicotinamide. Paragraph [0695], which the Examiner points to for alleged disclosure of this compound in fact recites a synthetic procedure for preparation of N-[2-(1H-Indol-3-yl)-ethyl]-nicotinamide as an indole unit building block. This building block is then described as a starting material for synthesis of N-(2-(2-(4-(dimethylamino)-4-phenylcyclohexyl)-1H-indol-3-yl)ethyl)nicotinamide which is one of the substituted heteroaryl derivatives disclosed by Zemolka that can allegedly be used in medicaments. See, Example 286 of Zemolka. In fact, Zemolka provides no evidence or a suggestion that N-[2-(1H-Indol-3-yl)-ethyl]-nicotinamide can be consumed in any manner at all, let alone added to a pet food flavor composition, as required by claim 6 (P35-P36).
Examiner disagrees.  While Zemolka teaches utilizing the composition as a building block in the example (paragraph [1681]), Zemolka is not limited to the examples since the reference teaches preparing the composition of claim 6 (paragraph [0695]).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Additionally, the reference teaches oral administration (paragraph [0383] and [0695]).  Applicant is reminded that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Applicant argues Shcherbakova does not disclose 2-amino-N-phenethyl-benzamide for use in pharmaceutical compositions. In fact, the paragraphs [0275]-[0276], which the Examiner cites in the office action, disclose two-step synthesis of 3- Phenethyl-3H-quinazolin-4-one. 2-Amino-N-phenethyl-benzamide is simply an intermediate compound in this synthetic process. As such, Shcherbakova provides no basis for an assumption or an expectation that 2-Amino-N-phenethyl-benzamide could be used in a pharmaceutical composition and let alone combined with Dunkel's double boiled chicken broth flavor composition (P36-P37).
Examiner disagrees.  Although Shcherbakova teaches utilizing 2-amino-N-phenethyl-benzamide as an intermediate compound (paragraph [0278]), the reference still teaches the synthesis of 2-amino-N-phenethyl-benzamide (the composition of claim 7) as well as oral administration of the pharmaceutical compositions and incorporating the formulations into foodstuff along with flavoring (paragraphs [0316] and [0332]).  Applicant is reminded that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Applicant argues Tachdjian does not disclose 4-methoxy-3-methyl-N-(1- phenethyl) benzamide.  Instead, paragraphs [0589]-[0591] that the Examiner is citing refer to 3-chloro-4-methoxy-N-(1- phenethyl)benzamide, which is a distinct compound. As such Tachdjian does not provide any evidence or suggestion that 4-methoxy-3-methyl-N-(1-phenethyl) benzamide or any other flavor compounds recited in claim 8 can be used in any flavor compositions (P37).
Examiner disagrees.  While the composition in the example includes chloro- (paragraphs [0589]-[0591]), Tachdijan is not limited to the example since the reference also teaches the heteroatoms, including halogens, may be optional (paragraphs [0098], [0134], [0318], [0139], and [0148]).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicant argues Rajabi does not disclose any of the compounds recited in claims 9 and 10. As is readily see from the Table 1, none of the compounds recited in claims 9 and 10 can possibly correspond to the structures of Rajabi, for at least the simple reason that the compounds would require a substituted or unsubstituted phenyl group in the "R" position, which Rajabi does not contemplate.  Applicant further submits that the synthetic procedures disclosed by Rajabi would not enable synthesis of any of the compounds of claims 9 or 10.  Nowhere in Rajabi is there any disclosure for how to install a substituted or unsubstituted phenyl group in the "R" position. Even more so, Rajabi only considers one of three - ester, carboxylic acid and amide functional groups, but nowhere in the specification is a there a mention or a suggestion that ketone functionality could be installed (P38-P40).
Examiner disagrees.  It is noted that Rajabi is not limited to the examples of Table 1 (P1168).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  The reference also teaches new direction for design and synthesis of the compounds (P1167).  Applicant is reminded that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Additionally, when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  "Even if a reference discloses an inoperative device, it is prior art for all that it teaches." Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, "a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103." Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991).
Applicant submits that the Examiner has failed to evaluate whether Kirsch is reasonably pertinent to one or more of the particular problems to which the present claims relate (P40-P41).
Examiner disagrees.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the reference is in the field of applicant’s endeavor since it teaches oral administration of the product and the formulation may be combined with foodstuff and flavoring (paragraphs [0037], [00237], [00239], and [00248]-[00252]), which are relevant to the claimed food flavor composition.  Additionally, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Applicant argues Robinson does not disclose the compound as recited in claim 12.  Specifically, R1 of the structure cited by the Examiner in the Office Action is hydrogen, alkyl, or alkanoyl, and there is no disclosure that R1 could ever be a benzyl group.  Applicant submits that any conclusion of obviousness cannot derive from Applicant’s specification because using an applicant’s disclosure as a blueprint to reconstruct the claimed invention from isolated pieces of the prior art contravenes the statutory mandate of 103 which requires judging obviousness at the point in time when the invention was made (P42-P3).
Examiner disagrees.  While Robinson teaches R1 is preferably hydrogen, alkyl, or alkanoyl (C2, L57-58), the reference is not limited to this preferred embodiment since it also teaches R1 may be a 3 to 7 ring-membered cycloalkyl or cycloalkenyl radical, which includes benzene (C1, L37-44 and 63-68; and C3, L25-C4, L9).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Further, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793  
/LIEN T TRAN/Primary Examiner, Art Unit 1793